DETAILED ACTION
This action is in response to the amendment 11/23/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 7, 9 – 11, 13 – 16 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the current control unit is configured to determine the over-current reference voltage according to an over-current upper bound voltage and an over-current compensation voltage, wherein the over-current compensation voltage is a product of the impedance cross voltage and a constant.”. 
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the control signal further includes a blank duty cycle, such that the first duty cycle, the second duty cycle and the blank duty cycle form the first period, wherein a total time period of the first duty cycle and the second duty cycle is fixed”. 
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “determining the over-current reference voltage according to an over-current upper bound voltage and an over-current compensation voltage, wherein the over-current compensation voltage is a product of the impedance cross voltage and a constant”. 
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the control signal further includes a blank duty cycle, such that the first duty cycle, the second duty cycle and the blank duty cycle form the first period, wherein a total time period of the first duty cycle and the second duty cycle is fixed.”
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2011/0175587 discloses a flyback converter with overcurrent, overvoltage and overload protection.
US Pub. No. 2016/0226239 discloses a flyback converter controller with an over current protection.
US Pub. No. 2014/0362621 discloses a two-level protection for a flyback power converter.
US Pub. No. 2014/0146581 discloses a power controller with over power and over current protection.
US Pub. No. 2013/0135775 discloses an over current protection based on duty cycle.
US Pub. No. 2007/0041228 discloses a control system for over-current protection with constant maximum current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838